Citation Nr: 1146664	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-40 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

The RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has also been diagnosed with major depression, schizophrenia, and schizoaffective disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

First, a remand is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

In this case, the Veteran contends that his current psychiatric disorder is related to his active military service.  In written statements, the Veteran has alleged that his service in a combat zone while in Vietnam caused his current psychiatric problems, indicating that during his service he was afraid of being surprised by the enemy and had little time to rest, eat, and sleep.  In support of his claim, the Veteran has submitted a written statement from his ex-wife in which she reports that the Veteran has suffered from psychiatric problems since returning from Vietnam in 1969.

Available service medical records are negative for treatment related to psychiatric problems.  However, upon separation examination in May 1969, the Veteran reported a history of frequent or terrifying nightmares.  Psychiatric evaluation of the Veteran at that time was normal.

Post service evidence shows that in January 1971, the Veteran was assaulted in the course of his duties as a police officer and sustained a fractured tibia.  Following that assault, he was referred for psychiatric evaluation due to behavior problems.  August 1971 correspondence from a psychiatrist indicates an APA classification code of 297.0 and notes that the Veteran's condition was considered "aggravated" by his work incident and, therefore, work-related.  Although the meaning of the numbers is not specified in the correspondence, the Board notes that "297.0" corresponds to the International Classification of Diseases (ICD) code for simple paranoid state.  (http://www.apapracticecentral.org/reimbursement/billing/dsmiv-to-icd9cm-codes-chart.pdf, last accessed December 5, 2011).

Thereafter, records from the Social Security Administration (SSA) show that the Veteran was determined to be disabled as of January 1971 due to paranoid schizophrenia.  During a March 1982 SSA examination, it was noted that the Veteran became anxious, depressed, and started having nightmares and persecutory delusions after being severely beaten while working as a police officer.  Subsequently, during an October 1996 mental impairment examination, the Veteran reported flashbacks from Vietnam.  He reported that, after returning from Vietnam, he was nervous, angry, wanted to kill somebody, played things over in his mind, cried, could not sleep or get along with others, and was withdrawn, nervous, and depressed.  It was also noted that he had experienced episodes of panic attacks since Vietnam.  Schizoaffective disorder and PTSD were diagnosed.

VA medical records show that the Veteran received VA mental health treatment between April 2001 and March 2005, and that his symptoms worsened following the September 11, 2001, attacks on the World Trade Center.  Diagnoses included PTSD, depression, and schizoaffective disorder.  From December 2002 to March 2005, the Veteran also received private psychiatric treatment for major depression.

In June 2005, the Veteran underwent a VA psychiatric examination.  The examiner reviewed the claims file and the Veteran's electronic medical records and noted the Veteran's history of being assaulted at work and his subsequent psychiatric treatment with a diagnosis of paranoid state.  The examiner also noted the Veteran's October 1996 diagnoses of schizoaffective disorder, PTSD, and schizoid personality disorder.  The Veteran did not report restless sleep in Vietnam.  On mental status examination, he was clean, adequately dressed, and groomed.  His mood was somewhat depressed and anxious and his affect was constricted.  The examiner diagnosed depressive disorder, not otherwise specified.  The examiner found that the Veteran did not meet the criteria for PTSD, as he did not verbalize a stressor.  The examiner opined that the Veteran's depressive disorder was not caused by or a result of his military service, as he was working and was considered disabled after an arrest accident while working as policeman in 1971.  
 
Thereafter, in support of his claim, the Veteran submitted correspondence from his private physician dated in March 2010, in which the physician opines that it was more probable that the Veteran's nervous conditions were secondary to the stress he endured while serving in Vietnam.  The physician stated that during active service, the Veteran was under stress and was not sleeping due to not knowing when an attack was going to occur, and soon after returning from service, started to develop depressed moods and changes in his sleep and eating patterns.  He subsequently was diagnosed with schizophrenia and had been on medications since.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In this case, the Veteran has not yet been afforded a VA examination to address the etiology of any PTSD pursuant to the new regulatory criteria.  Therefore, as the Veteran has presented evidence of a diagnosis of PTSD and has alleged in-service stressors including fear of enemy attacks, the Board finds that a VA examination and opinion, conducted in accordance with the revised PTSD regulations, is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011). 

Additionally, while the Veteran was previously afforded a VA examination in June 2005 to address the nature and etiology of his psychiatric disorder, the Board finds that the examination report is not adequate for rating purposes.  Significantly, that examiner did not consider the lay evidence regarding a continuity of symptoms since service provided by the Veteran and his wife.  Nor did the examiner address the Veteran's reports of frequent nightmares upon separation examination in May 1969, or the August 1971 private correspondence suggesting that the Veteran had a preexisting psychiatric condition that was aggravated by his work-related assault in January 1971.  

The Board recognizes that the Veteran himself has asserted that he has a psychiatric disorder that has persisted since his military service.  As a layperson, he is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he attributes his current mental health problems to a diagnosis of PTSD based on in-service stressors, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to warrant a grant of service connection for PTSD or any other psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

The Board also acknowledges that the Veteran has submitted a March 2010 private opinion supporting a nexus between the Veteran's current psychiatric disorder and his military service.  However, there is no indication that the private physician reviewed the Veteran's claims file or pertinent medical records, or based the opinion on any evidence apart from the Veteran's own statements.  In this regard, the Board notes that the physician did not account for the Veteran's work-related assault in January 1971.  Thus, the March 2010 physician's assessment is no more probative than the facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  It is also unclear whether the private physician is a specialist in mental health.

In light of the inadequacies inherent in the June 2005 VA examination, and in light of the subsequent March 2010 opinion suggesting that the Veteran's psychiatric disorder may be related to service, the Board finds that an additional VA examination and opinion addressing the etiology of the Veteran's psychiatric disorders is needed in order to fully and fairly assess the merits of his claim.  The new VA opinion should address all the pertinent clinical and lay evidence of record, including the October 2006 VA examiner's findings, the March 2010 opinion of the private physician, and the Veteran's statements regarding his current psychiatric symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That new VA opinion should also address any lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Next, the Board will turn to the Veteran's claims for service connection for an eye disorder, erectile dysfunction, and hypertension, as secondary to service-connected diabetes mellitus.  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Regarding an eye disorder, claimed as vision loss or cataracts, the Veteran asserts that his current bilateral vision impairment is related to his service-connected diabetes mellitus.  The Veteran has not asserted that his vision impairment is directly related to his military service.

Service medical records show that during separation examination in May 1969, the Veteran reported a history eye problems and indicated that he had worn glasses.  Thereafter, VA medical records dated as early as April 2001 note the Veteran to be wearing glasses.  Those records also show that the Veteran was diagnosed with diabetes mellitus sometime in 2005, and that his diabetes had been controlled by diet alone.  During a January 2006 VA Agent Orange examination, it was noted that the Veteran wore glasses for difficulty with reading and far vision.

In October 2006, the Veteran was afforded a VA eye examination during which he complained of blurred vision without glasses.  He reported a history positive for hypertension and negative for glaucoma.  He denied ocular pain.  Based on a review of the claims file, visual acuity testing, and physical examination, the examiner determined that there was no evidence of diabetic retinopathy observed.  The examiner diagnosed refractive error (hypermetropia, astigmatism, presbyopia), blepharitis, pterygium bilateral, and bilateral incipient senile cataracts.  The examiner opined that the Veteran's loss of vision was caused by or a result of his refractive error, and that loss of vision, including cataracts, was not caused by or a result of diabetes mellitus.

Thereafter, during July 2009 VA treatment, the Veteran complained of blurred vision.  In August 2009, he was seen for a refraction and diabetic retinal examination.  Capillary blood glucose testing was within normal limits.  Refractive error was diagnosed.  There was no evidence of diabetic changes in the bilateral eyes.  The VA optometrist also noted incipient cataract in both eyes with good vision with glasses.  During a December 2010 VA general medical examination for the purposes of assessing employability, the Veteran was noted to have pterygium, bilaterally, and decreased visual acuity, bilaterally, that was corrected with use of eye glasses.  No opinion regarding etiology was offered.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination). 

Here, although the Veteran was already afforded a VA examination in October 2006, that examiner did not provide an opinion as to whether the Veteran's service-connected diabetes mellitus may have resulted in a permanent worsening of any current eye disorders.  Nor did the examiner provide any rationale for the opinion that the Veteran's vision loss and incipient senile cataracts were not caused by his diabetes mellitus, which weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board finds an additional VA examination and etiological opinion, supported by a complete review of the claims folder and a rationale, is needed in order to fully and fairly assess the merits of the Veteran's claim for service connection for an eye disorder. 

Regarding the Veteran's claim for service connection for erectile dysfunction, the VA medical records dated from July 2001 to September 2001 show complaints of sexual dysfunction, erectile dysfunction, and impotence, all secondary to psychiatric medications.  Thereafter, VA medical records are largely silent for complaints of erectile dysfunction, and during a January 2006 VA Agent Orange examination, the Veteran denied impotence.

In March 2007, the Veteran's internist submitted a statement indicating that the Veteran was suffering from hypertension, diabetes mellitus, erectile dysfunction, and hyperlipidemia, and that the illnesses were all interrelated and interacted with one another.  

In August 2008, the Veteran underwent a VA examination to determine the etiology of his erectile dysfunction.  The Veteran reported the date of onset to be in 2000.  The examiner noted the presence of erectile dysfunction and determined the most likely etiology to be endocrine disease.  The examiner also noted an absence of ejaculation and determined the most likely etiology to be diabetes.  The examiner commented that the Veteran had erectile dysfunction with no treatment and no partner for six years, and had been diabetic for three years.

Thereafter, in March 2010 correspondence, the Veteran's private physician indicated that there were many complications of diabetes including erectile dysfunction due to damage to the vascular tree and the nervous innervations of the penis.  The physician stated that the Veteran presented with symptoms of that pathology, and should be evaluated for the same.  The physician also stated that it was known that Vietnam veterans were exposed to Agent Orange, and that Agent Orange had been associated with diabetes.  Therefore, the physician concluded that it was more likely than not that the Veteran's diabetes and related conditions were service connected.

During subsequent July 2010 VA treatment, the Veteran reported an eight year history of erectile dysfunction.  Thereafter, during an August 2010 VA genitourinary examination unrelated to the Veteran's erectile dysfunction claim, it was noted that the Veteran had erectile dysfunction and the most likely etiology was the Veteran's psychological condition.  It was also noted that there was an absence of ejaculation, and the most likely etiology was "other cause."

In light of the foregoing, the Board finds that remand is necessary for an additional examination to determine the etiology of the Veteran's erectile dysfunction.  Although the August 2008 VA examiner provided a positive opinion, that opinion was not supported by rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  Nor did that examiner reconcile the opinion that the Veteran's erectile dysfunction was caused by diabetes with his own notation, supported by medical evidence of record, that the Veteran's erectile dysfunction predated his diabetes by approximately five years.  The examiner also did not address the earlier medical evidence showing that the Veteran experienced sexual dysfunction secondary to psychiatric medications.  Accordingly, the Board finds that the August 2008 VA opinion is an insufficient basis for granting service connection.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011). 

Similarly, the Board finds that the private March 2010 opinion is insufficient for a grant of service connection for erectile dysfunction secondary to diabetes.  The private physician did not reconcile the opinion with the earlier medical evidence showing treatment for impotence and erectile dysfunction secondary to psychiatric medications.  Nor did that physician address the fact that the Veteran's erectile dysfunction predated his diabetes by a number of years.  Moreover, that private physician's opinion was not supported by adequate rationale, which further reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also notes that the examiner did not specifically opine that the Veteran's erectile dysfunction was secondary to his diabetes, but instead noted that erectile dysfunction was a complication of diabetes and indicated that the Veteran should be evaluated for that condition.  Therefore, the Board finds that opinion is not probative of whether the Veteran's erectile dysfunction was caused or is aggravated by his diabetes mellitus.

In light of the foregoing evidence, it remains unclear whether the Veteran's erectile dysfunction was caused or is aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of his service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Next, regarding the Veteran's claim for service connection for hypertension, the Board finds that remand is necessary for further development.  While the Veteran initially claimed that his hypertension was secondary to his diabetes mellitus, he has also raised a claim of entitlement based on exposure to Agent Orange.  The Board is required to consider all theories of entitlement raised either by the Veteran or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Service medical records are negative for complaints or clinical findings related to high blood pressure or hypertension.  During separation examination in May 1969, the Veteran's blood pressure was recorded as 110/70.

VA medical records dated from April 2001 to May 2006 show various blood pressure readings.  In April 2001, the Veteran's blood pressure was recorded as 144/84.  Thereafter, blood pressure readings from July 2001 to November 2001 were 131/81, 133/78, 128/77, and 127/75.  The next available VA medical records show that in January 2005 and February 2005, the Veteran's blood pressures were 122/71 and 119/69.  During a VA Agent Orange examination in January 2006, the Veteran reported that he had been diagnosed with hypertension in 2005 during a routine checkup.  At the time of the January 2006 Agent Orange examination, blood pressure was 138/90.  The examiner diagnosed hypertension.  Thereafter, in April 2006, three prior blood pressure readings were noted as 119/71 in December 2005, 121/76 in March 2006, and 110/80 in April 2006.

The Veteran underwent a VA examination in October 2006 to address the etiology of hypertension.  At the time of the examination, the Veteran's blood pressure readings were 124/84, 124/81, and 121/81.  The examiner diagnosed arterial hypertension that was less likely as not caused by or a result of diabetes mellitus.  In support of the opinion, the examiner noted that there was no evidence of renal involvement.

In March 2007, the Veteran's internist submitted a statement indicating that the Veteran was suffering from hypertension, diabetes mellitus, erectile dysfunction, and hyperlipidemia, and that the illnesses were all interrelated and interact with one another.  

In March 2010, the Veteran underwent a VA diabetes mellitus examination, during which blood pressure readings were 133/82, 140/88, and 138/85.  The examiner diagnosed hypertension and indicated that it was not a complication of diabetes.  That conclusion was based on the fact that there was no evidence of microalbuminuria or retinopathy during the examination.  The examiner also determined that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.

Also in March 2010, the Veteran's private physician submitted a statement indicating that there were conditions that were related and secondary to diabetes, including high blood pressure.  The physician noted that diabetic nephropathy causes changes in the kidney microvasculature and damages the filtration mechanism, producing proteinuria and reabsorption problems that cause retention of sodium and hypertension.  The physician noted that the Veteran should be carefully evaluated to rule out the possibility that his blood pressure condition was related to his diabetic condition.  The physician also stated that it is known that Vietnam veterans were exposed to Agent Orange, and that Agent Orange had been associated with diabetes.  Therefore, the physician concluded that it was more likely than not that the Veteran's diabetes and related conditions are service connected.

In this case, the Veteran has not yet been afforded a VA examination to address whether it is as likely as not that his hypertension was caused by Agent Orange exposure in service.  Therefore, as the Veteran has presented evidence of a diagnosis of hypertension and a March 2010 opinion suggesting an association between hypertension and Agent Orange exposure, the Board finds that a VA examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011). 

Regarding the Veteran's secondary hypertension claim, there are two separate VA opinions indicating that the Veteran's hypertension was not caused by his diabetes mellitus.  Those opinions were based on a review of the Veteran's electronic medical records and were supported by rationale, and are considered probative.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  However, the October 2006 VA examiner did not provide an opinion as to whether the Veteran's service-connected diabetes permanently worsened his hypertension, and the March 2010 VA examiner did not provide any rationale to support the conclusion that it did not.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board finds that those opinions are not probative of whether the Veteran's diabetes mellitus aggravates his hypertension.  

Similarly, the Board finds that the private March 2010 opinion is insufficient for a grant of service connection for hypertension secondary to diabetes.  While the physician provide evidence of a general link between hypertension and diabetes mellitus, the physician did not provide an opinion that the Veteran's hypertension was caused or is aggravated by his diabetes mellitus.  Therefore, the opinion is not probative of whether the Veteran's hypertension was caused or is aggravated by his diabetes mellitus and is insufficient for a grant of service connection.

Nevertheless, in light of the foregoing evidence, it remains unclear whether the Veteran's hypertension was caused or is aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of his service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Additionally, it appears that there are outstanding private medical records.  Available SSA records note that the Veteran was treated by a private psychiatrist until around 1979.  The Veteran also reported treatment with the same private psychiatrist in 1976.  However, no records from that psychiatrist have been requested or obtained.  Additionally, the October 1996 mental impairment report was prepared by a physician who indicated at least five prior evaluations of the Veteran.  However, records from those prior evaluations have not been associated with the claims file.  Similarly, a March 2007 statement from the Veteran's internist indicates that the Veteran had been a patient since October 2002, however none of the internist's treatment records have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his claims, those records should be obtained on remand.  

The Board also observes that only limited SSA records have been obtained, despite evidence suggesting that the Veteran has been in receipt of disability benefits since at least as early as 1974 due to his psychiatric condition and as recently as June 2005.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992). While some SSA records have been obtained, because the Veteran has reported receiving benefits as recently as June 2005 and the most recent SSA records are dated in the 1980s, it seems likely that there are still records outstanding.  Therefore, the Board finds that further efforts are necessary to ensure that all available pertinent SSA records have been obtained.  Additionally, the Board notes that the October 1996 mental impairment evidence report submitted by the Veteran was prepared for the Puerto Rico Government and Judiciary Employees Retirement System Administration.  However, it does not appear that relevant records have been requested from that agency.  As those records may contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain them should be made on remand. 

Finally, it appears that there are outstanding VA medical records.  In a January 2005 statement, the Veteran reported prior treatment at VA facilities in San Antonio, Texas; Florida; Tennessee; and San Juan, Puerto Rico.  To date, only records from VA facilities in San Juan, Puerto Rico, and San Antonio, Texas have been obtained.  Additionally, the Board observes that there are gaps in the dates of the VA medical records that have been obtained and references to treatment for which no records have been associated.  For example, October 2006 VA examination reports reference the results of  January 2006 glucose test and a July 2005 fee basis eye treatment for which no records have been associated.  Similarly, a January 2006 VA medical record notes that the Veteran was receiving mental health treatment until June 2005, however no VA medical records dated between April 2005 and December 2005 have been associated with the claims file.  The Veteran has also reported that he was diagnosed with diabetes and hypertension during routine checkups in 2005, but there are no corresponding records for those initial diagnoses.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's complete Social Security Administration  records. 

2.  Contact the Puerto Rico Government and Judiciary Employees Retirement System Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits and the medical records upon which the decision was based.

3.  Obtain and associate with the claims folder all medical records from any VA facility identified by the Veteran, including VA facilities in San Juan, Puerto Rico; San Antonio, Texas; Tennessee, and Florida. 

4.  After obtaining the necessary authorization from the Veteran, obtain and associated with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disorder, eye disorder, hypertension, and erectile dysfunction, to include Dr. Nanette A. Ortiz-Valentin, Dr. Pilar A. Cabrera Rodriguez, Dr. Eli Rojas, and Dr. Joe H. Berry.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The examiner should review the claims folder and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including (1) the August 1971 diagnosis of paranoid state and finding of aggravation, (2) the March 1982 SSA examination, (3) the October 1996 findings that the Veteran suffers from PTSD and schizoaffective disorder, and (4) the June 2005 VA examiner's findings that the Veteran does not meet the criteria for PTSD but has depressive disorder.  The examiner should also address the Veteran's service medical records, which show that he reported frequent nightmares on separation examination, and his post-service VA and private medical records showing ongoing treatment for a depressive disorder and PTSD-related symptoms.  Additionally, the VA examiner should consider the Veteran's assertions and the March 2010 private opinion indicating that he developed psychiatric problems while serving in a combat zone in Vietnam.  Finally, the VA examiner should consider any lay evidence regarding a continuity of symptomatology of psychiatric problems since service, including the May 2001 statement from the Veteran's wife.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities. 

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including schizophrenia, schizoaffective disorder, major depressive disorder, and depressive disorder, not otherwise specified, first manifested in or was caused or aggravated beyond its natural progression by any aspect of the Veteran's military service.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any eye disorder, including refractive error and bilateral incipient senile cataracts.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or aggravated (increased in severity beyond the natural course of the condition) any current eye disorder, reconciling the opinion reached with the October 2006 VA opinion.  The examiner should also state whether each eye disorder is refractive error of the eye.  In addition, the examiner should state whether it is at least as likely as not that any eye disability was incurred in or aggravated during service or is the result of exposure to herbicides.

7.  Schedule the Veteran for a VA examination to ascertain the etiology of his erectile dysfunction.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the 2001 VA medical records showing erectile dysfunction secondary to psychiatric medications; the August 2008 VA opinion indicating that the Veteran's erectile dysfunction is secondary to diabetes; the March 2010 private opinion indicating that erectile dysfunction is a complication of diabetes; and, the August 2010 VA examiner's opinion that the Veteran's erectile dysfunction is secondary to his psychological condition.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or aggravated (increased in severity beyond the natural course of the condition) his erectile dysfunction. 

8.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including service medical records showing normal blood pressure readings at separation; the October 2006 VA opinion that the Veteran's hypertension was not caused by or a result of diabetes mellitus; the March 2010 VA opinion that the Veteran's hypertension is not a complication of diabetes and was not worsened or increased by diabetes; and the March 2010 private opinion indicating that the Veteran's blood pressure condition is possibly related to his diabetic condition.  Specifically, the examiner should:

(a) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or aggravated (increased in severity beyond the natural course of the condition) his hypertension.

(b) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his active service, including whether or not it is due to herbicide exposure therein.

9.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

